Motion by appellants: (1) to amend the caption in the notice of appeal so as to set forth as defendants-respondents the four corporations: Area Development Corp., Astro Development Corp., Republic Electric & Mfg. Corp. and Fabricated Parts Corp.; (2) to dispense with the printing of an exhibit, to wit, the booklet containing the contents of a tape recording; and (3) to have this court accept as the record on appeal the printed proof of the record submitted on this motion. Motion to amend the caption in the notice of appeal denied, without prejudice to renewal on the argument of the appeal. In the meantime copies of the proposed record and briefs are to be served upon said four corporations or their attorney as though such corporations were respondents on the appeal. Motion to dispense with the printing of said exhibit granted; the original to be submitted on the argument of the appeal. Motion to have the printed proof of the record (submitted on this motion) accepted as the record on appeal, denied. The settlement of the case on appeal should be had before the Trial Justice as prescribed by the statute and rules (Civ. Prae. Act, § 616; Rules Civ. Prac., rules 230-235). Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur.